Order entered April 9, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01106-CR
                                       No. 05-14-01107-CR

                          DEWAYNE KEITH FINCHER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-63186-M, F10-51689-M

                                            ORDER
       The Court REINSTATES the appeals.

       On January 21, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have not received the findings, but on April 8, 2015, we

received the reporter’s record. Therefore, in the interest of expediting the appeals, we VACATE

the January 21, 2015 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE